Fish, C. J.
1. A party to an application for tlie writ of quo warranto, or an information in the nature of a writ of quo warranto, desiring to except to the decision of the judge of the superior court thereon, Shall, if the Supreme Court he in session, within ten days after such decision carry the same to the Supreme Court by bill of exceptions. Civil Code, §4881; Hardin v. Swann, 66 Ga. 244.
2. Accordingly, where the decision of the judge of the superior court, refusing to grant an order for leave to file an information in the nature of a quo warranto, was rendered on October 30, 1908, and the bill of exceptions was certified on November 16, 1908, the Supreme Court being continuously in session in the meantime, the writ of error must be

Dismissed.


All the Justices concur.